DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species of claim 10 in the reply filed on May 19, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 19, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-11, 15, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “the substrate is incorporated in a component…the substrate is directly on the component” in lines 5-6.  The disclosure, as originally filed, does not teach or explain how the substrate is in a component and directly on the component at the same time.  If the substrate is directly on the component, the substrate is not in the component.  If the substrate is in the component, the substrate is not on the component.
Claim 3 recites the limitation “wherein the substrate includes an adhesive layer configured to adhere to a component for heating the component.”  Claim 3 directly contradicts parent claim 1 because claim 1 excludes an intervening adhesive layer.  The disclosure, as originally filed, fails to teach the substrate being directly on the component without an intervening adhesive layer and with an adhesive layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation “the substrate is incorporated in a component…the substrate is directly on the component” in lines 5-6.  It is uncertain how the substrate is in the component and directly on the component at the same time.
Claim 3 recites the limitation “wherein the substrate includes an adhesive layer configured to adhere to a component for heating the component.”  Claim 3 directly contradicts parent claim 1 because claim 1 excludes an intervening adhesive layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase et al. (5,448,037). 
Takase et al. disclose a panel comprising:
a substrate 3;
an electro-thermal layer 4;
a thermally conductive and electrically insulating top layer 6 disposed on the electro-thermal layer, wherein the substrate 3 is incorporated in a component 2 for heating the component, wherein the substrate 3 is directly on the component 2 without any intervening 
wherein the electro-thermal layer is a first electro-thermal layer and the top layer is a first top layer, wherein at least one additional electro-thermal layer 5 and at least one additional top layer 7 are disposed on the first top layer, wherein the additional electro-thermal and top layers are disposed in an alternating order.

    PNG
    media_image1.png
    342
    643
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.  
Applicant asserts that “[i]t was agreed that amendments in line with those above would overcome all the rejections in the pre-interview communication.”  The Interview Summary mailed on August 31, 2020 indicated no agreement.  Rather, it indicated that the limitations of claim 4 have been addressed in the Pre-Interview Communication and that the limitation of the substrate being printed on the component would render the claim a product by process claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK